In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-303 CV

____________________


IN RE BEAUMONT TRANSIT COMPANY a/k/a 

BEAUMONT TRANSIT SYSTEM AND KEITH JONES




Original Proceeding



MEMORANDUM OPINION
	On June 13, 2007, Beaumont Transit Company a/k/a Beaumont Transit System and
Keith Jones filed a petition for writ of mandamus.  We stayed further proceedings in the trial
court and requested a response from the real party in interest, Gloria A. Vasquez.  On June
22, 2007, the relators filed a motion to dismiss this mandamus proceeding without prejudice
because the underlying litigation settled.    
	The relators no longer request mandamus relief from the Court.  Accordingly, our stay
order entered June 14, 2007, is vacated and this original proceeding is dismissed without
prejudice and without reference to the merits.	
							PER CURIAM
Opinion Delivered July 12, 2007
Before McKeithen, C.J., Gaultney and Kreger, JJ.